Per Curiam.

At the time bids were submitted for the Painesville water treatment project, the appellants made no protest or complaint about the bidding procedures. They did nothing until after a contract had been awarded,* when they instituted the present declaratory judgment action. No motion has been made by appellants to forestall the start or continuation of the project. Under the posture of this case, therefore, the disputed issues are moot. Accordingly, the appeal is dismissed. Miner v. Witt, City Clerk (1910), 82 Ohio St. 237; State, ex rel. Schwab, v. Large (1956), 165 Ohio St. 8.

Appeal dismissed.

O’Neill, C. J., Hebbeet, Coeeigau, SteeN, Celebbezze, P. BeowN and W. BeowN, JJ., concur.

It is conceded that the contract for the construction of the water treatment plant has been awarded to a general contractor and that the work is going forward.